Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

3.	Authorization for this examiner’s amendment was given in an interview with Mark Young on 11/5/2021.

The application has been amended as follows: 

1.	(Currently Amended) A method implemented on a computing device for generating pseudo-random numbers, comprising:
	providing a pseudo-random number generator on the computing device that is capable of operations with a variably sized operating state;
	receiving key data associated with a key, wherein the key data is variably sized;
configuring the pseudo-random number generator so that the operating state is sufficiently sized to use all of the received key data; 

encrypting a block of plaintext using the output of pseudo-random numbers from the pseudo-random number generator, 
wherein the pseudo-random number generator comprises an array of pseudo-random number generators, each array element being operable to produce a pseudo-random output value, and 
wherein the pseudo-random number generator further comprises a selector, wherein the selector is operated to select an element of the array that is utilized to produce an output value, and wherein the selection is based on a previous output value of the array,
 	wherein the output value is used for authentication between users, between various computer devices, and between users and the computer devices in a communication network.

2.	(Canceled) 

12. 	(Currently Amended) One or more computer-readable storage media storing computer-executable instructions which, when executed by one or more processors disposed in a computing device, cause the computing device to:
provide a pseudo-random number generator on the computing device that is capable of operations with a variably sized operating state;

configure the pseudo-random number generator so that the operating state is sufficiently sized to use all of the received key data; 
operate the pseudo-random number generator as configured with the operating state of sufficient size to generate pseudo-random numbers as an output; and 
encrypt a block of plaintext using the output of pseudo-random numbers from the pseudo-random number generator, wherein the encrypting comprises combining a vector of output pseudo-random numbers from the pseudo-random number generator with the block of plain text using an exclusive OR operation to thereby produce a block of cipher text, and
wherein the pseudo-random number generator comprises an array of pseudo-random number generators, each array element being operable to produce a pseudo-random output value, and 
wherein the pseudo-random number generator further comprises a selector, wherein the selector is operated to select an element of the array that is utilized to produce an output value, and wherein the selection is based on a previous output value of the array,
wherein the output value is used for authentication between users, between various computer devices, and between users and the computer devices in a communication network.
	

	one or more processors; and
	one or more computer-readable memory devices storing instructions which, when executed by the one or more processors, cause the computing device to:
provide a pseudo-random number generator on the computing device that is capable of operations with a variably sized operating state;
	receive key data associated with a key, wherein the key data is variably sized;
configure the pseudo-random number generator so that the operating state is sufficiently sized to use all of the received key data; and
operate the pseudo-random number generator as configured with the operating state of sufficient size to generate pseudo-random numbers as an output; 
decrypt a block of cipher text using the output of pseudo-random numbers from the pseudo-random number generator, wherein the decrypting comprises combining a vector of output pseudo-random numbers from the pseudo-random generator with the block of cipher text using an exclusive OR operation to thereby produce a block of plain text,
wherein the pseudo-random number generator comprises an array of pseudo-random number generators, each array element being operable to produce a pseudo-random output value, and 
,
wherein the output value is used for authentication between users, between various computer devices, and between users and the computer devices in a communication network.


Reasons for Allowance
4.	Claims 1 and 3-29 including all of the limitations of the base claim and any intervening claims are allowed.

	Closest Prior Art:
U.S. Publication No. 20040090907 discloses on paragraph 0008 “One embodiment according to the present invention includes a method of generating an offset sequence comprising acts of generating a reference sequence, determining an initial state vector based at least in part on a mask associated with a first offset from the reference sequence, and generating the offset sequence from the first state vector, the offset sequence offset from the reference sequence by the first offset.”

U.S. Publication No. 20170163416 discloses on paragraph 0036 “In a recursive mode, the first input of the mixing function is a (long) seed. Subsequent inputs 

U.S. Publication No. 20100285865 discloses on paragraph 0005 “Where X.sub.n+1 is the resulting random number, X.sub.n is the previous output of the algorithm (with n=0 designating the seed to start the sequence of pseudo-random numbers), and a, c, and m are carefully chosen constant integers. This algorithm has been criticized because it fails some of the popular tests used to characterize a RNG as "random enough." However, it is considered sufficiently fair for use in many gaming applications, and variations of the algorithm are used in many gaming jurisdictions..”

U.S. Publication No. 20020165886 discloses on paragraph 0002 “Linear Feedback Shift Registers have many uses in digital communications systems. One use is the generation of a long sequence of pseudo-random numbers. FIG. 1 illustrates an example of a linear feedback shift register (LFSR). The LFSR uses a number of shift register elements to store state information. Some of the inputs are determined by exclusive ORing the output of the previous shift register with an output bit of the LFSR.”


 	The following is an Examiner’s Statement of Reasons for Allowance: 
 	Claims 1 and 3-29 are allowable over prior art references taken individually or in combination fails to particularly disclose, fairly suggests or render obvious are argued by the applicant which examiner considers persuasive as set forth above.
 	Although the prior art discloses providing a pseudo-random number generator on the computing device that is capable of operations with a variably sized operating state, no one or two references anticipates or obviously suggest encrypting a block of plaintext using the output of pseudo-random numbers from the pseudo-random number generator,  wherein the pseudo-random number generator comprises an array of pseudo-random number generators, each array element being operable to produce a pseudo-random output value.
Furthermore, wherein the pseudo-random number generator further comprises a selector, wherein the selector is operated to select an element of the array that is utilized to produce an output value, and wherein the selection is based on a previous output value of the array, wherein the output value is used for authentication between users, between various computer devices, and between users and the computer devices in a communication network.

 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY S GRACIA whose telephone number is (571)270-5192. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on 5712723972. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GARY S GRACIA/Primary Examiner, Art Unit 2491